August 16, 2012 VIA EDGAR SUBMISSION Lyn Shenk Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC 20549 RE: Spartan Motors, Inc. Form 10-K for Fiscal Year Ended December 31, 2011 Filed March 14, 2012 File No. 001-33582 Ladies and Gentlemen: On behalf of Spartan Motors, Inc., (the “Company”) this letter is being transmitted in response to the comment letter dated August 2, 2012 from the staff of the Securities and Exchange Commission (the “Staff”) with respect to the above-referenced filing.As discussed with Joe Foti on August 16, 2012, the Company requests additional time to gather information in order to respond to the Staff’s comment letter, and expects to provide a response to the Staff’s comment letter on or before August 31, 2012. Please do not hesitate to call me at (517) 997-3844 if you have any questions or would like any additional information regarding this matter. Sincerely, /s/ Joseph M. Nowicki Joseph M. Nowicki Chief Financial Officer Spartan Motors, Inc.
